Case 2:21-cv-11604-SJM-APP ECF No. 1-1, PageID.20 Filed 07/09/21 Page 1 of 2




                          EXHIBIT A
10/07/2020 7:08:41 AM -0400 FAXCOM                                PAGE 1  OF 1
      Case 2:21-cv-11604-SJM-APP ECF No. 1-1, PageID.21 Filed 07/09/21 Page 2 of 2


      UNITED CONCORD!~

       SPECIAL FAX BULLETIN
                                                                                                                October 2020

       PPE DISCOUNT FOR UNITED CONCORDIA DENTISTS
      Personal Protective Equipment (PPE) has become extremely important due to the COVID-19 pandemic to
      ensure the safety of our network dentists, their office staff, and our members. United Concordia was
      pleased to provide support to our valued dentists by allowing $10 per patient visit for dates of service
      from May 1, 2020 through September 30, 2020 to help cover the costs associated with purchasing masks,
      sterilization procedures, and other CDC requirements resulting from COVID-19. As a friendly reminder,
      it's Important to note that our network dentists' contracts prohibit billing United Concordia patients
      for PPE.

      In an effort to find an alternative to assist your office with PPE, United Concordia recently collaborated
      with Prophy Magic• to offer our network dentists a 10% discount on all PPE products,

      Prophy Magic is a direct provider of superior produc'ts and services within the dental community. With
      over 20 years of industry experience, they specialize in disposable dental products, including infection
      control and PPE solutions.

      Prophy Magic understands the importance of these products to dental practices and strives to provide
      significant value through affordable direct pricing, excellent customer service and expedient shipping.
      Their constant focus on quality has earned Prophy Magic's product catalog several awards for excellence,
      including the esteemed "CR Choice" award on their Prophy Angle line.

      United Concordia is dedicated to providing our network dentists with unwavering support throughout
      the COV/D-19 pandemic and beyond. We are pleased to have this opportunity to show our appreciation
      and thank you for your continued commitment to our members and their health and safety.

      To take advantaee of this discount on PPE products, please visit unitedconcordia.com/dental-
      insurance/dentist/discounts/, or contact Prophy Magic directly by visitine prophymagic.com or calling
      1-866-54-MAGIC (62442), Use Promo Code UCPPE at checkout.




      •Prophy Magic is not affiliated with United Concordia and is solely responsible for its own products and services.

        NOTICE OF CONFIDENTIALITY: This message is intended for the use of the person or entity to which it is addressed and may
       contain information that is privileged or confidential, the disclosure of which is governed by applicable law. If the reader of this
         message Is not the Intended recipient, or the employee or agent responsible to deliver it to the intended recipient, you are
        hereby notified that any dissemination, distribution or copying of this information is STRICTLY PROHIBITED. If you receive this
                              message by error, please notify us immediately and destroy the related message.
